Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Middleton petitions for a writ of mandamus, alleging unreasonable delay by the district court and seeking an order directing the district court to act. Our review of the district court’s docket sheet discloses that on February 24, 2015, the district court ruled on Middleton’s motion to amend a district court judgment. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.